DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 07/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US 20190200997 A1).
Regarding claims 1, 10, and 17, Shelton, IV et al. discloses a surgical circular stapler (202080, fig. 33) comprising: a processor (701/708, 462, 622, control algorithm [0032, 0299, 0332, 0344, 0347-0348, 0367, 0388, 0398, 0415, 0450, 0458, 0469], fig. 21) configured to: receive from a surgical hub (106/136/203/206/7006, [0211-0224, 0237, 0246-0255, 0278, 0284-0314], figs. 3-6, 8, 10, 12, and 15) an indication to provide motor control based on sensor readings [0008-0010, 0361-0363, 0368-0374]; determine from one or more sensors, sensor readings/data associated with pressure applied to tissue, data indicating a threshold, [0008-0010, 0361-0363, 0368-0374], monitor a first motor (603) configured to generate output associated with application of force by an anvil to compress tissue [0356]; monitor a second motor (602) configured to generate output associated with application of force by a staple driver to insert a surgical staple [0355]; identify from the second motor an indication associated with application of a force by a staple driver (knife/sled, staple driver 201910 [0355-0358, 0431-0433], figs. 29-33) to insert a surgical staple into tissue compressed by the anvil [0450-0455]; and 
control, in response to identifying from the second motor the indication associated with application of the force by the staple driver to insert the surgical staple, the first motor to cause the anvil to apply force to the tissue (tissue creep, anvil adjustment for proper staple formation), and determine, based on an indication from the first motor associated with the force applied by the anvil to compress tissue, the force applied by the anvil to compress tissue satisfies the threshold; and control, on a condition the force applied by the anvil to compress the tissue satisfies the threshold, a second motor to apply a force via a staple driver to insert a surgical staple into the tissue compressed by the anvil [0359-0364, 0450-0463], claims 1-2 and 17-18).
Shelton, IV et al. states: “in addition to the sensor 474, a sensor 476, such as, for example, a load sensor, can measure the firing force applied to a knife in a firing stroke of the surgical instrument or tool. The knife is configured to engage a wedge sled, which is configured to upwardly cam staple drivers to force out staples into deforming contact with an anvil…a current sensor 478 can be employed to measure the current drawn by the motor 482. The force required to advance the firing member can correspond to the current drawn by the motor 482, for example. The measured force is converted to a digital signal and provided to the processor 462 [0347]… measurements of the tissue compression, the tissue thickness, and/or the force required to close the end effector on the tissue, as respectively measured by the sensors 474, 476, can be used by the microcontroller 461 to characterize the selected position of the firing member and/or the corresponding value of the speed of the firing member [0349]… adjust the anvil gap according to the sensed tissue compression force F compared to one or more different thresholds [0450]… circular stapler 202082 is fired (e.g., actuated), the staple formation is dependent upon the tissue gap δ. As shown in FIG. 33, for a normal range gap δ.sub.2, the staples 202088 are well formed. When the gap δ is too small, the staples 202086 are too tightly formed and when the gap δ is too large, the staples 202090 are too loosely formed [0451]. Tissue creep is a phase that is entered after tissue is grasped and the average tissue compression force F reaches a predetermined threshold and the closure motion of the anvil 201084 such that the anvil 201084 and the stapler 202082 hold the tissue therebetween for a predetermined time before initiating the firing phase in which the staples and knife are deployed [0454]…tissue compression force F may be determined by the control circuit 710 based on readings from sensors 738, such as strain gauges, coupled to the anvil 716 or the staple cartridge 718” [0467]
Regarding claims 2-6, Shelton, IV et al. discloses the processor configured to identify an indication associated with application of the force by the staple driver to insert the surgical staple is configured to identify the indication by monitoring the second motor, wherein the processor is further configured to control the first motor to cause the anvil to discontinue applying force to the tissue, 
wherein the processor configured to control the first motor to cause the anvil to apply force to the tissue is configured to control the first motor to cause the anvil to apply a first force for a first period of time and to apply a second force for a second period of time, wherein the processor configured to control the first motor to cause the anvil to apply the first force for the first period of time is configured to determine to control the first motor to cause the anvil to apply the first force during a period corresponding to a surgical staple being inserted into the tissue; and wherein the processor configured to determine to control the first motor to cause the anvil to apply the second force for the second period of time is configured to determine to control the first motor to cause the anvil to apply the second force during a period corresponding to a knife being used to cut the tissue, wherein the processor configured to receive an indication to provide motor control is configured to receive an indication to provide motorized control of anvil closure and motorized control of surgical stapler firing (anvil gap closure over time at different tissue compression forces [0359, 0450-0463], claims 1-2 and 17-18).
Regarding claims 7-9 and 11-13, Shelton, IV et al. discloses the processor is further configured to: determine, based on an indication associated with the first motor, a force applied by the anvil to compress the tissue satisfies a predetermined threshold; and determine, based on the force applied by the anvil to compress the tissue satisfying the predetermined threshold, to apply the force to insert the surgical staple into the tissue compressed by the anvil, wherein the processor configured to determine the force applied by the anvil to compress the tissue satisfies the predetermined threshold is configured to determine the force applied by the anvil to compress the tissue satisfies a predetermined threshold relating to time, wherein the processor configured to determine the force applied by the anvil to compress the tissue satisfies the predetermined threshold is configured to determine the force applied by the anvil to compress the tissue satisfies a predetermined threshold relating to magnitude of force, sensor readings associated with pressure applied to the tissue is configured to determine that the sensor readings indicate pressure applied to the tissue is applied substantially uniformly and sensor readings from a plurality of zones, (pressure sensors, firing zones, FTC zones [0385-0388, 0450-0470, 0477-0479], claims 1-2, 17-18, and 31-37);
wherein the processor configured to control, based on the sensor readings, the first motor to apply force to insert a surgical staple is configured to determine the sensor readings from a plurality of zones indicate pressure applied to the tissue is applied substantially uniformly (anvil gap closure over time at different tissue compression forces, plot for normal stiffness/uniform [0450-0463], claims 1-2 and 17-18).
	Regarding claims 14-16, and 19, Shelton, IV et al. discloses the plurality of zones are arranged in a circular arrangement, wherein the processor configured to determine sensor readings associated with pressure applied to the tissue is configured to determine sensor readings across a period of time, wherein the processor configured to determine sensor readings across a period of time is configured to determine sensor readings continuously for the period of time, wherein the processor is further configured to monitor a second motor associated with the force applied by the anvil to compress the tissue; and wherein the processor configured to determine the force applied by the anvil to compress the tissue satisfies the threshold is configured to determine from the second motor that the force applied by the anvil to compress the tissue satisfies the threshold, wherein the processor is further configured to receive sensor readings associated with pressure applied to the tissue (pressure sensors, 738, [0385-0388]; and wherein the processor configured to determine the force applied by the anvil to compress the tissue satisfies the threshold is configured to determine from the received sensor readings the force applied by the anvil to compress the tissue satisfies the threshold, wherein the data indicating to provide motor control comprises data received from a surgical hub system (pressure sensors, anvil gap closure over time at different tissue compression forces, force verse time, force threshold, (FTC) curve, gap distance versus time, tissue compression versus time, and anvil strain versus time, [0371-0375, 0385-0398, 0410, 0415, 0450-0465, 0476, 0480], claims 1-2, 15, 17-18, and 31-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 11, and 13, is/are rejected under 35 U.S.C. 103 as obvious over Shelton, IV et al. (US 20190200997 A1) in view of Racenet (US 20120211542 A1) and further in view of Mozdzierz et al. (US 20200405304 A1).
Regarding claims 2, 11, and 13, Shelton, IV et al. fails to explicitly disclose the processor configured to identify an indication associated with application of the force by the staple driver to insert the surgical staple is configured to identify the indication by monitoring the second motor, wherein the processor is further configured to control the first motor to cause the anvil to discontinue applying force to the tissue, that the processor configured to determine sensor readings associated with pressure applied to the tissue is configured to determine that the sensor readings indicate pressure applied to the tissue is applied substantially uniformly, wherein the processor configured to control, based on the sensor readings, the first motor to apply force via a staple driver to insert a surgical staple is configured to determine the sensor readings from a plurality of zones indicate pressure applied to the tissue is applied substantially uniformly.
Racenet teaches having a  surgical instrument (100) having a processor (202) configured to determine sensor readings (214) associated with pressure applied to the tissue is configured to determine that the sensor readings indicate pressure applied to the tissue is applied substantially uniformly (constant torque [0033]), wherein the processor configured to control, based on the sensor readings, a motor (212) to apply force via a staple driver to insert a surgical staple is configured to determine the sensor readings from a plurality of zones indicate pressure applied to the tissue is applied substantially uniformly (tissue grasping management mode with constant torque profile [0007, 0025-0041], figs. 1-4).
Racenet states: “control system 200 proceeds to step 370 where a determination is made as to whether a staple should be applied. This determination may be made by processor 202” [0040].
Mozdzierz et al. teaches having a surgical instrument (fig. 1) having a plurality of motors (152-anvil clamp, 154- staple drive, 156 - knife), a processor (142, microprocessor [0180, 0379]) configured to determine sensor readings (214) associated with pressure applied to the tissue is, the processor configured to identify an indication associated with application of the force by the staple driver to insert the surgical staple is configured to identify the indication by monitoring the second motor, wherein the processor is further configured to control the first motor to cause the anvil to discontinue applying force to the tissue, configured to determine that the sensor readings indicate pressure applied to the tissue is applied substantially uniformly (control a compression of tissue [0217]), wherein the processor configured to control, based on the sensor readings, a first motor (154) to apply force via a staple driver (434, fig. 66) to insert a surgical staple (S) is configured to determine the sensor readings from a plurality of zones indicate pressure applied to the tissue is applied substantially uniformly (control a compression of tissue, reaction force to strain sensor to control clamping, monitor forces during a firing optimize formation of the staples for different indications of tissue [0217-0235, 0251, 0276, 0300, 0355-0370], figs. 1-5, 24-25, and 82).
Given the teachings of Shelton, IV et al. to have anvil gap closure over time at different tissue compression forces, plot for normal stiffness, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the processor configured to identify an indication associated with application of the force by the staple driver to insert the surgical staple is configured to identify the indication by monitoring the second motor, wherein the processor is further configured to control the first motor to cause the anvil to discontinue applying force to the tissue, to determine sensor readings associated with pressure applied to the tissue is configured to determine that the sensor readings indicate pressure applied to the tissue is applied substantially uniformly, wherein the processor configured to control, based on the sensor readings, the first motor to apply force via a staple driver to insert a surgical staple is configured to determine the sensor readings from a plurality of zones indicate pressure applied to the tissue is applied substantially uniformly to have precise adjustment of speed/torque, proper staple formation, and/or for feedback purposes as taught by Racenet and Mozdzierz et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731